Citation Nr: 1425235	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  06-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, with subsequent fusion of the C4 to C7 vertebrae (claimed as a neck disability), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 1969 and from December 1969 to December 1975.  While stationed in the Republic of Vietnam, the Veteran was awarded a Purple Heart Medal for injuries sustained in combat.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas, denying, inter alia, the claim of service connection for a cervical spine disability (formerly characterized as a neck disability).  Having reviewed the record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

In a September 2010 decision, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court adopted a March 2011 Joint Motion for Remand (Joint Motion) and vacated and remanded the Board's September 2010 decision.

In August 2011, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ).

In an August 2012 decision, the Board again denied the Veteran's claim.  The Veteran again appealed to the Court.  Subsequently, both parties submitted another Joint Motion to the Court.  The Court adopted the March 2013 Joint Motion and vacated and remanded the August 2012 Board decision.  

In December 2013, the Board remanded this claim to the AOJ again.  

In January 2014, the Veteran submitted a statement concerning "[e]ntitlement to service connection for neck disability, including as secondary to service-connected traumatic brain injury."  In an April 2014 statement, the Veteran again maintained that he is entitled to service connection for a neck injury which occurred as a result of his service-connected TBI.

The Board notes that the Veteran's appeal has been processed using electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents are located primarily in VBMS.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in VBMS or are irrelevant to the issue on appeal.

Unfortunately, and although any additional delay in adjudicating the Veteran's claim is regrettable, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Previously, the Veteran maintained that he had incurred a neck disability during active service, or, alternatively, his service-connected lumbar spine disability caused or aggravated (permanently worsened) his neck disability.  Following the March 2013 Joint Motion and the Board's December 2013 Remand, the Veteran proffered a new theory of entitlement - namely, that he is entitled to service connection for neck injury which occurred as a result of his service-connected traumatic brain injury (TBI).  Having reviewed the record evidence, the Board finds that another remand is necessary before the underlying claim can be adjudicated on the merits.

As an initial matter, the Board notes that, in light of the Veteran's receipt of the Purple Heart Medal for injuries sustained in combat, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  See 38 U.S.C.A. § 1154(b) (West 2002).  This law provides, in part, that, in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service.  To that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Id.  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, however.  Instead, these provisions ease a combat Veteran's burden of demonstrating the occurrence of an in-service incident to which the current disability may be connected.  See also Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Therefore, any allegation of a neck injury coincident with the Veteran's combat service is deemed to have occurred because it is consistent with the facts and circumstances of such service.  The Board notes in this regard that VA already has conceded the in-service incurrence of a neck injury, as noted in the September 2010 Board Decision and the March 2011 and March 2013 Joint Motions.

Additionally, the Board notes that that only a portion of the Veteran's service treatment records are available for review.  In such cases, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In December 2013, the Board remanded the Veteran's claim for service connection for neck disability, to include as secondary to service-connected lumbosacral spine disability, for further development.  In its remand, the Board requested that the Veteran be given an opportunity to identify any providers who have treated his neck disability since separation.  The Board next requested that the Veteran be scheduled for a new VA examination to determine the nature and etiology of his neck disability.  With respect to the new VA examination, the Board requested that the examiner provide opinions as to whether the Veteran's neck disability was related to service and whether the Veteran's service connected lumbosacral spine disability caused or aggravated his neck disability.  

In January 2014, the Veteran alleged for the first time during the course of this appeal that he is entitled to service connection for a neck disability, to include as secondary to service-connected TBI.  In February 2014, the Veteran was provided with a VA examination in accordance with the directives of the Board's December 2013 Remand.

The Board finds that a remand for an addendum opinion is necessary because the February 2014 VA examination did not address the Veteran's new theory of entitlement (i.e., that his service-connected TBI caused or aggravated (permanently worsened) his neck disability).  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Additionally, the February 2014 VA examination did not provide an opinion as to whether the Veteran manifested arthritis of the neck/cervical spine within one year of his discharge from service in December 1975, based upon the Veteran's allegations of continued neck pain since the in-service neck injury in 1968 and the medical evidence of record showing degenerative changes of the Veteran's cervical spine.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly this case is REMANDED for the following actions: 

1.  Contact the Veteran and his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a cervical spine disability or a TBI since his service separation.  Advise the Veteran not to resubmit any records already submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Frank M. Tejada VA Outpatient Clinic, San Antonio, Texas, and request that the VA examiner who conducted the Veteran's February 7, 2014, VA examination, provide an addendum to this examination report.  The claims file and a copy of this REMAND must be made available to this examiner for his review.  Another examination may be scheduled at the discretion of this examiner.  In rendering his opinions, this examiner must consider the full record, to include all medical and lay evidence of record to include the Veteran's lay statements regarding the onset and continuity of neck symptomatology.

Based on a review of the Veteran's claims file, this examiner should provide an addendum opinion as to the following:

(A) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran manifested arthritis of the neck/cervical spine within one year of his service discharge in December 1975?  If so, what were the manifestations?  In answering these questions, the examiner should consider the Veteran's allegations of continued neck pain since the in-service neck injury in 1968 and medical evidence showing degenerative changes of the Veteran's cervical spine, as noted in October 16, 1995, July 30, 2007, and November 22, 2004, VA medical records and in the September 2011 VA examination.

(B) Is it at least as likely as not (i.e., a 50 percent or greater probability) that that the Veteran's cervical spine disability was caused or aggravated (permanently worsened) by his service-connected TBI?  If aggravation is found, then the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, if possible.  

A complete rationale must be provided for any opinions expressed.  

The examiner is advised that VA has conceded that the Veteran incurred an in-service injury of his cervical spine.  The examiner also is advised that certain of the Veteran's service treatment records may be missing or unavailable and the lack of in-service treatment for a claimed disability is not persuasive evidence that such did not occur.

3.  If, and only if, the VA examiner who conducted the Veteran's February 7, 2014, VA examination is not available, then forward the claims file and a copy of this REMAND to another appropriate examiner for his or her review.  Another examination may be scheduled at the discretion of this examiner.  In rendering his or her opinions, the examiner must consider the full record, to include all medical and lay evidence of record to include the Veteran's lay statements regarding the onset and continuity of neck symptomatology.

Based on a review of the Veteran's claims file, the examiner should provide an addendum opinion as to the following:

(A) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran manifested arthritis of the neck/cervical spine within one year of his service discharge in December 1975?  If so, what were the manifestations?  In answering these questions, the examiner should consider the Veteran's allegations of continued neck pain since the in-service neck injury in 1968 and medical evidence showing degenerative changes of the Veteran's cervical spine, as noted in October 16, 1995, July 30, 2007, and November 22, 2004, VA medical records and in the September 2011 VA examination.

(B) Is it at least as likely as not (i.e., a 50 percent or greater probability) that that the Veteran's cervical spine disability was caused or aggravated (permanently worsened) by his service-connected TBI?  If aggravation is found, then the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, if possible.  

A complete rationale must be provided for any opinions expressed.  

The examiner is advised that VA has conceded that the Veteran incurred an in-service injury of his cervical spine.  The examiner also is advised that certain of the Veteran's service treatment records may be missing or unavailable and the lack of in-service treatment for a claimed disability is not persuasive evidence that such did not occur.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

